DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Cragg (U.S. Patent No. 8,002,159).
Cragg (‘159) discloses a harness (20) [for a clip*], comprising a strip of webbing (32) secured to a base (base including side 22) along a midline (denoted in the annotated Fig. 1 provided herein) and edges (edges denoted in the annotated Fig. 1) of the webbing, the webbing thereby forming two pockets (pockets defined by holding slots 321, shown in Fig. 3 and described at least in col. 4, lines 58-64), each pocket defined by the webbing on one side and by the base on another side;
 (concerning claim 2) the webbing is secured to the base along the midline and edges of the webbing by stitching (“the second webbing 32 is stitched on the holding side 22 of holder 20.”, see col. 5, lines 45-46); and 
(concerning claim 5) the pockets are each adapted (*i.e., the pockets provide a slot for passage therethrough) [*to receive an elongated member of a base portion of a clip], and the midline is sized [to be accommodated within a longitudinal opening between the elongated members].
Ex parte Masham, 2 USPQ2d 1647 (1987).


    PNG
    media_image1.png
    563
    435
    media_image1.png
    Greyscale





Allowable Subject Matter
Claims 6-11 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 6-11, the prior art of record fails to suggest of make obvious, the claimed harness system, viewed as a whole, requiring wherein the webbing includes one part of a hook-and-loop fastener system, in combination with the other limitations of the claims.
To conclude, each claim is allowable because each claim recites a combination of elements not disclosed or suggested by any of the references of record, taken alone or in combination. The invention resides in the combination of elements as variously recited in the claims, and not in the presence of any one or a few particular elements or limitations. Further, it is to be understood that each claim stands on its own merits.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Other prior art harnesses are demonstrated by Rogers et al. (U.S. Patent No.  8,523,029), Kirk et al. (U.S. Patent No. 5,724,707), Gregory et al. (U.S. Patent Publication No.  2011/0191933A1), Munoz (U.S. Patent No. 5,470,000), and Crye (U.S. Patent No. 9,055,773).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J Sandy whose telephone number is (571)272-7073. The examiner can normally be reached m-f 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Robert Sandy/            Primary Examiner, Art Unit 3677